Citation Nr: 1317703
Decision Date: 05/30/13	Archive Date: 06/28/13

DOCKET NO.  10-21 712	)        DATE	MAY 30 2013

On appeal from the Department of Veterans Affairs Regional Office in Newark, New Jersey

THE ISSUES

1. Entitlement to service connection for a back disability, to include as secondary to or aggravated by the appellant's service-connected bilateral knee disabilities.

2. Entitlement to service connection for a right ankle disability, to include as secondary to or aggravated by the appellant's service-connected bilateral knee disabilities.

3. Entitlement to service connection for a left ankle disability, to include as secondary to or aggravated by the appellant's service-connected bilateral knee disabilities.

REPRESENTATION

Appellant represented by:   Disabled American Veterans

WITNESS AT HEARING ON APPEAL 

Appellant

ATTORNEY FOR THE BOARD 

Patrick J. Costello, Counsel

INTRODUCTION

The appellant served on active duty from January 1953 to March 1957.

These matters came to the Board of Veterans' Appeals, hereinafter the Board, from a June 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO). Subsequent to the perfection of his appeal, the appellant provided testimony at a September 2011 hearing before the undersigned Veterans Law Judge. A transcript of that hearing was prepared and has been included in the claims folder for review.

When the claim was originally presented before the Board, the issues on appeal included entitlement to service connection for frostbite of the right and left lower extremities, frostbite of the right and left hand; tinnitus, the residuals of a right index finger injury, a back disability, hearing loss, disabilities of the left knee, type II diabetes mellitus, posttraumatic stress disorder (PTSD), and disabilities of the ankles. The Board granted tinnitus in December 2011, at which time the remaining issues were remanded.

In January 2012, the RO implemented the grant of service connection for tinnitus. In a September 2012 rating decision, the RO awarded service connection for frostbite, bilateral hands, assigning noncompensable ratings; frostbite, bilateral lower extremities, assigning noncompensable ratings; hearing loss, left ear, assigning a noncompensable rating; and posttraumatic stress disorder (PTSD),

-2-

assigning a noncompensable rating effective October 23, 2008, and a 50 percent rating effective February 1, 2012. The grant of service connection for these issues constituted a full award of the benefits sought on appeal. See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997). To date, neither the appellant nor his representative has submitted a jurisdiction-conferring notice of disagreement as to the downstream elements of effective date or compensation level within the applicable time period. Thus, those issues are not currently in appellate status. Id.

The claim was subsequently returned to the Board in February 2013, at which time a Decision/Remand was issued. In that action, the Board granted service connection for osteoarthritis of the knees and flexor tenosynovitis. The Board denied service connection for right ear hearing loss, diabetes mellitus, a chronic back disability, and bilateral ankle disorders. Both the ankle disabilities and the back disorder were denied on a direct basis. However, because consideration had not been given as to whether the appellant's bilateral ankle and back disabilities were proximately due to or aggravated by his now service-connected bilateral knee disabilities, these issues were remanded for additional development. The claim has been returned but must once again be remanded (see below).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012). 38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.

REMAND

As noted previously, the Board issued a Decision/Remand in February 2013. Specifically, the RO was ordered to send the Veteran notice as to how to substantiate a claim of secondary service connection, which was successfully accomplished via a February 2013 letter. Thereafter, the Veteran was to be afforded a VA examination to determine whether his bilateral ankle and back disabilities are due to or aggravated by his bilateral knee disabilities.

-3-

Pursuant to the remand, examinations were conducted in March and April 2013. The examinations are deemed inadequate as they contain contradictory findings and are otherwise unclear. Importantly, the examiner in April 2013 found that the ankle and spine disorders were not due to or aggravated by the service-connected knee disabilities. In reaching that conclusion, the examiner relied in part of the fact that the ankle pain began only ten years ago and the back pain two years ago. However, the examiner later checked the box indicating that the claimed conditions clearly and umistakably preexisted service- which completely contradicts his earlier finding and the rationale behind it. Overall, then, clarification is required. Thus, there has not yet been substantial compliance with the February 2013 Board remand. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, this case is REMANDED for the following action:

1. The AMC should contact the appellant and ask that he identify all sources of medical treatment for his back and ankle disabilities since January 2010, and any other relevant treatment records prior to that date that are not already of record, and to furnish signed authorizations for release to the VA of private medical records in connection with each non-VA source identified. Copies of the medical records from all sources, including VA records, (not already in the claims folder) should then be requested. All records obtained should be added to the claims folder. If requests for any private treatment records are not successful, the AMC should inform the appellant of the nonresponse so that he will have an opportunity to obtain and submit the records himself, in keeping with his responsibility to submit evidence in support of his claim. 38 C.F.R. § 3.159 (2012).

2. The AMC should arrange for the appellant to undergo an appropriate VA examination to determine

-4-

the nature, extent, onset and etiology of any back and bilateral ankle disabilities found to be present. If possible, it is requested that the examination be performed by an orthopod or orthopedic surgeon. The claims folder should be made available to and reviewed by the examiner. All indicated studies should be performed and all findings should be reported in detail.

The examiner should comment on the following:

a.	Identify all disabilities of the ankles and back present
currently or at any time during the claim period (since
2008).

b.	The examiner is requested to state whether it is at
least as likely as not that the appellant's back and/or
ankle disorders are related to the appellant's active
service.

c.	The examiner is requested to state whether it is at
least as likely as not that any back and/or ankle
disorders have been caused by or the result of the
appellant's service-connected disabilities of the right
and left knee.

d.	The examiner should provide an opinion as to
whether any found back and/or ankle disorders have
been aggravated (i.e., permanently worsened) beyond
their/its natural progression by the appellant's service-
connected disabilities of the left and right knees.

The term "at least as likely as not" does not mean "within the realm of medical possibility." Rather, it means that the weight of medical evidence both for and

-5-

against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

The examiner must provide complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the provided conclusions. If the examiner uses in his or her explanation the term "the medical literature", he or she must specify the literature referred to. If further testing or examination by other specialists is determined to be warranted in order to evaluate the condition at issue, such testing or examination is to be accomplished prior to completion of the examination report.

The examiner should not invoke the phrase "without resort to mere speculation" without first explaining the basis for such an opinion. That is, if the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination, for example, does the examiner lack the expertise to render such an opinion, or is some additional testing or information needed, and possibly available, that would permit an opinion. If so, a qualified examiner should provide an opinion and/or the additional testing should be accomplished. If the examiner cannot provide an opinion because it cannot be determined from current medical knowledge whether a specific in-service injury or disease can possibly cause the claimed condition, or the actual cause of the appellant's back or bilateral ankle disabilities cannot be selected from multiple potential causes, this should be fully explained. See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).

-6-

As stated, the medical examiner must provide a comprehensive report including rationales for all opinions and conclusions, citing the objective medical findings leading to the examiner's conclusions. In the doctor's report, the examiner must specifically discuss the appellant's contentions along with any additional information contained in the claims file. See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination was inadequate where the examiner did not comment on the appellant's report of in-service injury and instead relied on the absence of evidence in the service medical records to provide a negative opinion).

3. The AMC should review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full. If any development is incomplete, appropriate corrective action is to be implemented. Specific attention is directed to the report of examination. If the requested report does not include fully detailed descriptions of pathology and all test reports, special studies or adequate responses to the specific opinions requested, the report must be returned for corrective action. 38 C.F.R. § 4.2 (2012); see also Stegall v. West, 11 Vet. App. 268 (1998).

4. Thereafter, the AMC should readjudicate the claim that is now on appeal after taking any other development action that is deemed warranted. If the benefits sought on appeal remain denied, the appellant and the appellant's representative should be provided a supplemental statement of the case (SSOC). The SSOC

-7-

must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal. An appropriate period of time should be allowed for response. Thereafter, the case should be returned to the Board, if in order.

The Board intimates no opinion as to the ultimate outcome of this case. The claimant need take no action unless otherwise notified. The purpose of the examinations requested in this remand is to obtain information and evidence, which may be dispositive of the appeal. Therefore, the appellant is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2012) failure to attend the requested VA examinations may result in an adverse determination. See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012). Expedited handling is requested. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).

ERIC S. LEBOFF 
Veterans Law Judge, Board of Veterans' Appeals

-8-

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2012).

-9-




